DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hafendorfer et al. (US 2008/0000211 A1) in view of Hancock (US 6,971,224 B1).
Regarding claim 1, Hafendorfer discloses a mulch control lever, comprising:
a first plate (20) mounted on a first vertical axis;
a second plate (22) mounted on a second vertical axis under the first plate and also attached to a mulch gate hinge (14);
a matching slot (26, 28) in each of the first and second plates (20, 22); and
a compression spring (106) retained in the matching slots to urge the first and second plate (20, 22) to pivot a mulch gate (14) on a mulch gate hinge between a side discharge position and a mulching position.
Hafendorfer is silent as to the first and second plates pivot together, the mulch control lever is electrically actuated.
Hancock discloses  a retractable discharge chute for a lawn mower having a first plate (175) and a second plate (150) that pivot together and that may be actuated by an electrical motor or hydraulic actuator (col. 4 and ll. 26-28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the invention of Hafendorfer by using two plates that pivot together that may be actuated by an electrical or hydraulic actuator as disclosed by Hancock to provide a compact  and reliable control of a discharge chute.
Regarding claim 2, wherein the slot  (26, 28) in each plate (20, 22) is curved (changing the shape of the slot to curved is an optional design choice because applicant has not disclosed doing so would change the function of the device)
Regarding claim 3, wherein the mulch gate hinge has a vertical axis within one inch of the first vertical pivot axis.
Regarding claim 5, further comprising a spring retainer (36, 38) extending inwardly from an end of each of the slots (26, 28).
Regarding claim 6, Hafendorfer discloses  mulch control lever, comprising:
a first plate (20) and a second plate (22); each plate having a matching slot (26, 28);
a compression spring (106) held in the matching slots urging the first and
second plates to move a gate (14) between a side discharge position and a mulching position.
Hafendorfer is silent as to the first and second plates pivot together, the mulch control lever is electrically actuated.
Hancock discloses  a retractable discharge chute for a lawn mower having a first plate (175) and a second plate (150) that pivot together and that may be actuated by an electrical motor or hydraulic actuator (col. 4 and ll. 26-28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the invention of Hafendorfer by using two plates that pivot together that may be actuated by an electrical or hydraulic actuator as disclosed by Hancock to provide a compact  and reliable control of a discharge chute.
Regarding claim 7, wherein the second plate (150) is attached to a mulch gate hinge adjacent the pivot axis; see Hancock.
Regarding claim 10, Hafendorfer discloses a mulch control lever, comprising:
A first plate (20) and second plate (22) mounted on a top surface of a mower deck  (8) with a compression spring (106) retained between the first plate and the second plate urging the first plate and the second plate together; a mulch gate (14) hinge attached to the other of the first plate and the second plate.
Hafendorfer is silent as to the first and second plates pivot together, the mulch control lever is electrically actuated.
Hancock discloses  a retractable discharge chute for a lawn mower having a first plate (175) and a second plate (150) that pivot together and that may be actuated by an electrical motor or hydraulic actuator (col. 4 and ll. 26-28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the invention of Hafendorfer by using two plates that pivot together that may be actuated by an electrical or hydraulic actuator as disclosed by Hancock to provide a compact  and reliable control of a discharge chute.
Regarding claim 11, further comprising a matching curved slot (optional design choice) in each of the first plate and the second plate where the compression spring (106) is retained
Regarding claim 12, wherein the mulch gate (14) hinge is on a vertical axis adjacent a side discharge opening (6) of a mower deck (8).
Allowable Subject Matter
Claims 4, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose controlling discharge chute of a lawn mower.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747